Case 1:21-cv-04815-AT Document 24 Filed 08/19/21 Page 1 of 2
                Case 1:21-cv-04815-AT Document 24 Filed 08/19/21 Page 2 of 2




     Finally, with respect to the unofficial transcript of Mr. Rosario’s bond hearing, the redacted
     portions contain information that, like the rebuttal evidence under Tab J, falls directly within a
     category of information identified in Your Honor’s rules as warranting consideration for redaction.
     See Individual Practices in Civil Cases (July 9, 2021) Rule IV.A.

     Thank you for your consideration of this submission.

                                                  Respectfully submitted,

                                                  /s/ Zoe Levine
                                                  Zoe Levine
                                                  THE BRONX DEFENDERS
                                                  360 East 161st Street
                                                  Bronx, New York, 10451

     cc: Counsel for Respondents
         (by ECF & email)



GRANTED. Petitioner’s privacy interest in the categories of information enumerated in Rule IV.A.i of the
Court’s Individual Practices outweighs the public’s right of access to judicial documents.

SO ORDERED.

Dated: August 19, 2021
       New York, New York
